DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 08/10/2021 that prior art Levinson does not disclose the suture anchor comprises two legs extending transversely from a base and transversely to a suture extending from the base, the two legs extending proximally  along an outer surface of the needle. The rejection with respect to Levinson has been withdrawn. 
The applicant further argues that prior art Brady in view of Sikora would not be able to read on the suture anchor as claimed since the L-shaped appendage of Brady would not be include two legs extending transversely from a base and a suture extending from the base. However, the legs are not claimed to be longitudinally extending transversely from a base, just that they extend transversely from the base. Sikora does teach multiple different embodiments (figure 27, 28b) of the anchor that can comprise legs which can have an axis that extends transversely from a base, and a given suture. See interpretations in the rejections below. The rejection has been maintained.
A new rejection with respect to Levinson as modified by Mikkaichi has been made below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9, 11, 13, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication 2011/0172682 to Brady in view of U.S. Patent Publication 2002/0019649 to Sikora.
As to claims 1, 6, Brady disclose a closure device for closing an opening in tissue (paragraph 84), the closure devices comprising a housing (612, figure 9a-c), a needle actuation handle (746) cooperating with the housing (figure 9a-c) a hollow needle (628) selectively movable by the needle handle (figure 14a-b, paragraph 151), the hollow needle comprising a slot (736 as seen in figure 11a,b), extending proximally from a distal end of the needle and communicating with a lumen (figure 9a-c, 11a-cb) of the hollow needle that is configured to 
Sikora teaches a similar device (device for wound closure, abstract,) having an anchor (1514, figure 27, paragraph 173), a hollow needle (1070, figure 19) with a slot (1076) housing the anchor (figure 19, using the anchor of figure 27, paragraph 173-175) , where the anchor comprising two legs extending transversely from a base (see annotated figure below),through the slot (figure 19), and transversely to a suture extending from the base (figure 27, see annotated figure below), where the two legs of the anchor extending proximally along an outer surface of the needle as the needle is advanced through tissue adjacent the opening (figure 19a, 20a-d, paragraph 162, 172-174, the appendage of the anchor as seen in figure 27 will extend proximally along an outer surface of the needle as seen as the appendage 1026 of the anchor in figure 19 extends proximally along the external surface of the needle) for the purpose of securing 

    PNG
    media_image1.png
    408
    714
    media_image1.png
    Greyscale


As to claim 3, with the device of Brady and Sikora above, Brady discloses the needle actuation handle is biased proximally from the housing (paragraph 92, the spring 105 will similarly bias the handle in the embodiment of figure 9a-c proximally as disclosed for the biasing mechanism in paragraph 148).
As to claim 4, with the device of Brady and Sikora above, Sikora further teaches the suture anchor comprises two legs (see annotated figure above) extending transversely to the suture in a pre-deployed state and a deployed state (see annotated figure above, and figure 27 of Brady).
As to claim 5, with the device of with the device of Brady and Sikora above, Sikora further teaches the two legs extend proximally along the outer surface of the needle in the pre-deployed state (see annotated figure above). The two legs, will extend proximally along the outer surface of the needle since the entire appendage will be external to the needle and extend proximally from the distal end of the needle. 
As to claim 9, with the device of Brady and Sikora above, Brady discloses the distal end of the needle comprising a cutting edge (708 figure 11b, 14a,b).
As to claim 13, with the device of Brady and Sikora above, Brady discloses a tether connecting the locking member to the housing (figure 14a,b, 
As to claim 14 with the device of Brady and Sikora above, Brady discloses the needle actuator handle and the needle are selectively slidable in both a proximal-to-distal direction and a distal-to-proximal direction, with the needle actuation handle and the needle being selectively removable form the housing (paragraph 126,140). Since the claim is a device claim, and there is distal/proximal movement, the needle can be removed from the housing if the plate if the plate 746 is pulled far/hard enough. 
As to claim 16, Brady disclose a method comprising positioning a distal  end of a closure device (620) through a tissue opening (paragraph 84), the closing device comprising a housing (612, figure 9a-c), from a which needle (628) is advanceable, advancing the needle from the housing towards tissue adjacent to the tissue opening (figure 14a,b, paragraph 151,152), the needle comprising a slot (736 as seen in figure 11a,b) accommodating a suture anchor (650) and a lumen accommodating a suture (figure 9a-c, 11a-c, 654, the lumen of the needle is capable of receiving a suture 654 at least where it engages and extends from the anchor, paragraph 127), advancing the needle through the tissue adjacent to the tissue opening (paragraph 151-153, figure 14a-c) but is silent that the anchor has two legs extending transversely from a base and transversely from the suture and through the slot in a pre-deployed state and a deployed state, and the two legs extending proximally along an outer surface of the needle as the needle is advanced through tissue adjacent the opening. Brady 
Sikora teaches a similar device and method (wound closure device, abstract) having an anchor (1514, figure 27, paragraph 173), a hollow needle (1070, figure 19) with a slot (1076) housing the anchor (figure 19, using the anchor of figure 27, paragraph 173-175) where the anchor has two legs extending transversely from a base ( see annotated figure above) and transversely from the suture (see annotated figure above) and through the slot (figure 19) a pre-deployed state and a deployed state (the ends of the D shape appendage 1532 as seen in figure 27, extends transversely from the longitudinal axis of the anchor) and the legs extending proximally along an outer surface of the needle as the needle is advanced through tissue adjacent the opening (figure 19a, 20a-d, paragraph 162, 172-174, the appendage of the anchor as seen in figure 27 will extend proximally along an outer surface of the needle as seen as the appendage 1026 of the anchor in figure 19 extends proximally along the external surface of the needle) for the purpose of securing the orientation of the anchor within the needle and protecting the region where the suture attached to the anchor. Sikora teaches an alternative anchor 1730 in figure 28b that will have two legs extending transversely from a base and suture (see annotated figure above) also readable on the claims of record. The appendage of the second anchor will maintain the orientation of the anchor as it is deployed based on the shape of the appendage as it sits within the slot as well has shielding the suture as it is adjusted and tensioned. It would have been obvious to one of ordinary 
As to claim 17, with the method of Brady and Sikora above, Brady discloses proximally retracting the needle following advancing the needle through the tissue to overcome engagement between the suture anchor and walls of the slot (figure 14c-d, paragraph 154-156).
As to claims 18, 19, with the method of Brady and Sikora above, Brady discloses twisting the suture (figure 14e, and/or paragraph 163 a knot is formed which will involve twisting), following twisting the suture, positioning a suture lock (788) on the suture (paragraph 163). 
As to claim 20, with the method of Brady and Sikora above, Brady discloses cutting the suture (paragraph 164).
Claims 6, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,2036,895 to Levinson in view of U.S Patent Publication 2007/003319 to Mikkaichi.
As to claims 6, Levinson disclose a closure device for closing an opening in tissue (col. 1 Il. 62-68, col. 4 Il. 61-66), the closure devices comprising a housing (62,76, figure 14a,b), a needle actuation handle (78) cooperating with the housing (figure 14a,b), a hollow needle (66) selectively movable by the needle handle (figure 14a-b, col. 9 Il. 61-col. 10 Il. 3, the needle are exposed and 
Mikkaichi teaches a similar device (closure device with a suture anchor, abstract) having a suture anchor with two legs extending transversely from a base (82, figure 18, a suture also extends from the base) for the purpose of using an alternative suture anchor that supports the suture connection (paragraph 55). Mikkaichi teaches other embodiments with a similar anchor shape as Levinson (figure 17) as well as the anchor with the base (figure 18) that can be substituted for eachother. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the base of the suture anchor Mikkaichi with suture 
As to claim 9, with the device of Levinson and Mikkaichi above, Levinson discloses the distal end of the needle comprising a cutting edge (28, figure 2a,b, puncturing the vessel as seen in figure 3a-b, col. 5 Il. 56).
As to claim 10, with the device of Levinson and Mikkaichi above, Levinson discloses a bleed back locator (“flackback tube”, col. 4 Il. 67).
As to claim 15, with the device of Levinson and Mikkaichi above, Levinson discloses a guidewire lumen (lumen of 62 which guidewire 64 resides, col. 9 Il. 45-50), extending from a proximal exit port (the given known proximal port of 62) towards a distal inlet port that is distal the distal end of the needle in the pre-deployed state (figure 14a).
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0172682 to Brady in view of U.S. Patent Publication 2002/0019649 to Sikora as applied to claims 1-6, 9, 11, 13, 14, 16-20 above, and further in view of U.S. Patent Publication 2007/0213587 to Moon.
As to claims 7, 8, Brady as modified by Sikora discloses the device above but is silent about the suture storage receptacle disposed proximal a proximal end of the needle actuation handle. 
Moon teaches a similar device (abstract, suture loop for endoscopic surgery) having a suture storage receptacle in a spiral form (16,17, figure 3, paragraph 32, the suture is wound about a spool will read on a spiral form) disposed proximal a proximal end of the needle actuation handle (figure 3, the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0172682 to Brady in view of U.S. Patent Publication 2002/0019649 to Sikora as applied to claims 1-6, 9, 11, 13, 14, 16-20 above, and further in view of U.S. Patent Publication 2009/008797 to Fung.
As to claim 12, Brady as modified by Sikora discloses the device above but is silent about the locking member comprises a locking channel receiving the body and biasing member separating the handle portion and the housing. It would seem from figure 9a-c that the tab would define a channel that would clip onto the shaft, but the specific channel is not further defined. Further the biasing member of Brady isn’t spaced that would be inherent that it would separate the handle from the housing. 
Fung teaches a similar device (abstract, suture management device) comprising the locking member (1110) comprises a locking channel (figure 11a,b the channel of the 1110) receiving the body and biasing member (1112) separating the handle portion and the housing (figure 11d) for the purpose preventing a user from accidently activating a biased actuator. It would have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771